Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "said first longitudinal axis (X)" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "said first longitudinal axis (X)" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation "said grout" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
               Claim(s) 12-14 state “second longitudinal axis (Y)” (lines 7 & 9 of Claim 12, line 6 of Claim 13, lines 5 and 7-8 of Claim 14) while stating that there is a “first longitudinal axis (X)”.  It is unclear how there can be a longitudinal X axis as well as a longitudinal Y axis.  For examination purposes the examiner understands there is a “first longitudinal axis (X)” and a “second axis (Y)”, so that the term “longitudinal only refers to the X axis.  Appropriate correction is required.

Claim Objections
The following Claim(s) is/are objected to because of the following informalities: 
Claim 3, in line 3, “that is that is operatively’” should read “that is operatively”;
Claim 16, in line 3, “an inclinometer’” should read “said inclinometer”;
Claim 18, in line 4, “an inclinometer’” should read “said inclinometer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-16 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Danisch et al. (US 2005/0284221 A1).
             With respect to independent Claim 1, Danisch et al. disclose(s): Inclinometer device for monitoring couple elements (Fig. 16), comprising: a flexible tape (38 in Fig. 16), at least one inclinometer (39 in Fig. 16), wherein said at least one inclinometer is housed on or in said tape (Fig. 16).

With respect to Claim 2, Danisch et al. teach(es) the device of independent Claim 1. Danisch et al. further disclose(s): a plurality of inclinometers (plurality of 39 in Fig. 16), wherein said tape comprises a cable that operatively connects at least two inclinometers of said plurality of inclinometers (38 in Fig. 16).

With respect to Claim 3, Danisch et al. teach(es) the device of independent Claim 1. Danisch et al. further disclose(s): a processing unit that is that is operatively connected to said at least one inclinometer in order to process the data collected by said at least one inclinometer (microprocessors in paragraph [0091]).

With respect to Claim 4, Danisch et al. teach(es) the device of Claim 3. Danisch et al. further disclose(s): wherein said processing unit is operatively connected to said at least one inclinometer by means of said cable at a second end of said tape that is opposite a first end (Fig. 16 and paragraph [0091]).

With respect to Claim 5, Danisch et al. teach(es) the device of Claim 2. Danisch et al. further disclose(s): wherein said plurality of inclinometers are spaced apart along a first longitudinal axis (X) of said tape (Fig. 16).

With respect to Claim 6, Danisch et al. teach(es) the device of independent Claim 1. Danisch et al. further disclose(s): wherein said at least one inclinometer is housed inside a sealed box (41 in Fig. 17).

With respect to Claim 7, Danisch et al. teach(es) the device of Claim 4. Danisch et al. further disclose(s):  a weighting device connected to said first end of said tape (37 in Fig. 14).

With respect to Claim 8, Danisch et al. teach(es) the device of independent Claim 1. Danisch et al. further disclose(s): said at least one inclinometer is oriented in a direction perpendicular to said first longitudinal axis (X) (Fig. 16).

With respect to Claim 9, Danisch et al. teach(es) the device of independent Claim 1. Danisch et al. further disclose(s): a magnetometer that can define an initial orientation of the at least one inclinometer and/or an accelerometer for detecting relative displacements of the at least one inclinometer with respect to said first longitudinal axis (X) (magnetometer in paragraph [0084])

With respect to Claim 10, Danisch et al. teach(es) the device of independent Claim 1. Danisch et al. further disclose(s): at least one GPS and/or one humidity sensor and/or one temperature sensor (paragraph [0083]).

With respect to Claim 11, Danisch et al. teach(es) the device of independent Claim 1. Danisch et al. further disclose(s): a sealed, protective heat shrink tubing wrapped around at least partly of said flexible tape and said at least one inclinometer (paragraph [0080]).

             With respect to independent Claim 12, Danisch et al. disclose(s): Monitoring system for coupled elements (Fig. 16), comprising: an inclinometer device (39 in Fig. 16) comprising a flexible tape (38 in Fig. 16), at least one inclinometer housed on or in said tape (Fig. 16), said tape having a main extent (L) along a first longitudinal axis (X) and a width (W) that is perpendicular to said first longitudinal axis (X) (Fig. 16), a tube having a second longitudinal axis (Y) and comprising an opening shaped so as to allow said tape to slide freely inside said tube in the direction of said second longitudinal axis (Y) (41 in Fig. 17 and see paragraph 5 above).

With respect to Claim 13, Danisch et al. teach(es) the system of independent Claim 12. Danisch et al. further disclose(s): said opening has a substantially circular shape having a diameter and said diameter being greater than or equal to said width of said tape so as to allow said tape to slide freely inside said tube in the direction of  said second longitudinal axis (Y) (41 in Fig. 17 and see paragraph 5 above).


With respect to Claim 14, Danisch et al. teach(es) the system of independent Claim 12. Danisch et al. further disclose(s): said tape has a thickness (38 in Fig. 16), said tube comprises at least one slide guide for said tape extending along said second longitudinal axis (Y) (inner polymer braids in paragraph [0081] and see paragraph 5 above), said slide guide has a width greater than or equal to said thickness of said tape so as to allow guided sliding of said tape along said second longitudinal axis (Y) (paragraph [0081] and see paragraph 5 above),

With respect to Claim 15, Danisch et al. teach(es) the system of independent Claim 12. Danisch et al. further disclose(s): wherein said slide guide is defined by grooves formed on an inner wall of said tube or by protrusions jutting out from said inner wall of said tube (inner polymer braids in paragraph [0081]).
With respect to Claim 16, Danisch et al. teach(es) the system of independent Claim 1. Danisch et al. further disclose(s): method for monitoring couple elements, comprising making a hole in ground to be monitored (borehole in paragraph [0077]), inserting an inclinometer device in said hole at a predefined height (Fig. 16), non-removably coupling said inclinometer device in said hole (Fig. 16), connecting a second end of said tape of said inclinometer device to a  processing unit, measuring an orientation condition of said at least one inclinometer (paragraph [0091]).

With respect to Claim 21, Danisch et al. teach(es) the method of Claim 16. Danisch et al. further disclose(s): monitoring progress of said orientation condition over time by means of said processing unit (paragraph [0091]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danisch et al. in view of Danisch (US 9,777,568 B2).

                Regarding Claim 17, Danisch et al. disclose(s) the method of Claim 16.
                Danisch et al. fail(s) to disclose: wherein the step that involves non-removably coupling said inclinometer device in said hole is carried out by injecting grout into said hole.
                However, Danisch (‘568) teach(es) a method including: wherein the step that involves non-removably coupling said inclinometer device in said hole is carried out by injecting grout into said hole (column 15, lines 46-57). Injecting grout allows for increased security of the device.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Danisch et al., with the teachings of Danisch (‘568), for the purpose of increasing security of the device.

	Regarding Claim 18, Danisch et al. disclose(s) the method of Claim 16.
               Danisch et al. fail(s) to disclose: inserting a tube into said hole in said ground to be monitored, inserting an inclinometer device in said tub eat a predefined height, non-removably coupling said inclinometer device in said hole by injecting grout into said tube, measuring an orientation condition of said at least one inclinometer.
	However, Danisch (‘568) teach(es) a method including: inserting a tube into said hole in said ground to be monitored, inserting an inclinometer device in said tube at a predefined height, non-removably coupling said inclinometer device in said hole by injecting grout into said tube, measuring an orientation condition of said at least one inclinometer (column 15, lines 46-57). Injecting grout allows for increased security of the device.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Danisch et al., with the teachings of Danisch (‘568), for the purpose of increasing security of the device.

	Regarding Claim 19, Danisch et al. and Danisch (‘568) disclose(s) the method of Claim 18.
                Danisch (‘568) further disclose(s): wherein said tube is gradually extracted from said hole during said step of injecting grout into said tube (column 15, lines 46-57).
	Regarding Claim 20, Danisch et al. disclose(s) the method of Claim 16.
               Danisch et al. fail(s) to disclose: measuring said orientation condition of said at least one inclinometer after a predetermined ageing period of said grout.
	However, Danisch (‘568) teach(es) a method including: measuring said orientation condition of said at least one inclinometer after a predetermined ageing period of said grout (column 15, lines 46-57).  Grout allows for increased security of the device.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Danisch et al., with the teachings of Danisch (‘568), for the purpose of increasing security of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
                The following reference(s) relate to monitoring devices: Danisch (US 10,221,675 B2); Heinz et al. (WO 2011/012406).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TC/
14 December 2022


/JOHN FITZGERALD/Primary Examiner, Art Unit 2855